tax exempt and government entities department of the treasury internal_revenue_service - ge y washington d c tep ra t2 uniform issue list mar _ - eee te kee _ tee _ ee tee tee ee tee te eee _ _ _ _ _ kek legend taxpayer a spouse b financial_institution c financial_institution d bank e ira x ira y account z date date date date date amount a weak page dear ms this letter is in response to your request dated date in which you requested a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age _ represents that she received a distribution of amount a from her individual_retirement_account ira ira x at financial_institution c she asserts that her failure to accomplish a rollover of amount a within the 60-day period prescribed by sec_408 was due to the medical_condition of her husband spouse b taxpayer a represents that amount a has not been used for any other purpose taxpayer a represents she was looking for a safer more diverse option for her ira funds on date she received a distribution of amount a from ira x at financial_institution c a week later on date she opened a new ira account ira y with financial_institution d however a representative at financial_institution d advised taxpayer a to wait to transfer amount a to ira y until the beginning of the following month consequently on date taxpayer a deposited amount a in account z her personal checking account at bank e taxpayer a’s husband spouse b has a serious medical_condition that requires her to accompany him to the doctor several times each week on date shortly before the 60-day rollover period began with respect to amount a spouse b’s condition worsened and required surgery spouse b’s health declined again after the surgery requiring additional doctor’s visits and continued to decline throughout the 60-day period following the distribution of amount a spouse b’s mental health also began to deteriorate after the surgery and worsened during the 60-day period taxpayer a represents that the decline in her husband’s physical and mental health and her role as primary caretaker prevented her from transferring amount a to ira y until date shortly after the end of the 60-day period prescribed by sec_408 based on the foregoing facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount a from ira x at financial_institution c sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers os sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a are consistent with her assertion that her failure to accomplish a timely rollover was caused by the worsening of spouse b’s serious medical_condition and taxpayer a’s role as primary caretaker which resulted in amount a being deposited into ira y shortly after the 60-day rollover deadline wa k page therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount a from ira x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount a into a rollover ira provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contribution amount a will be considered a rollover_contribution within the meaning of ‘ sec_408 of the code this letter expresses no opinion as to whether the ira described herein satisfied the requirements of sec_408 of the code this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact please address all correspondence to se t ep ra t2 sincerely dmz zrvtleyh a donzell ltfflejohn manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
